ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-31 are allowed because the prior art made of record does not teach a method, device, and computer-program-product for managing a battery of an electronic device, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-31, the prior art made of record fails to teach the combination of steps recited in independent claims 1, 9 and 15, including the following particular combination of steps as recited in claim 1, and as similarly recited in claims 9 and 15, as follows:
obtaining first information on functional parameters for indicating a status of the battery;
obtaining second information on user activity for the electronic device;
obtaining third information on an operational status of the electronic device;
identifying that a charge of the battery is required based on the first information, the second information, and the third information;
determining at least one charging scheme to charge the battery based on the first information, the second information, and the third information after identifying that the charge of the battery is required; and

            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851